Citation Nr: 0010855	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  93-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.



REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for residuals of 
a right wrist injury.

In August 1995, the Board remanded the case to the RO for 
additional development.  Subsequently, in a September 1997 
decision, the Board denied the claim.  The veteran appealed 
the Board's September 1997 decision to the United States 
Court of Veterans Appeals (Court).  In an October 1998 order, 
the Court granted a joint motion of the parties requesting 
that the Court vacate the Board's September 1997 decision and 
that the issue be remanded for further development and 
readjudication.  In February 1999, the Board remanded the 
case to the RO for further development.

The Board notes that, in November 1999, the veteran filed a 
notice of disagreement with an effective date assigned for a 
total disability rating based on individual unemployability 
awarded by the RO in a March 1999 rating decision.  The RO 
issued a statement of the case in November 1999 but the 
veteran has not filed a substantive appeal, and therefore the 
Board does not have jurisdiction of this issue.  38 U.S.C.A. 
§ 7105(a), (c), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. § 20.200 (1999); Roy v. 
Brown, 5 Vet. App. 554, 555 (1993); cf. Grantham v. Brown, 
114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

There is no competent evidence of a nexus between a right 
wrist injury in service and a right wrist fracture confirmed 
by x-ray in 1992.

CONCLUSION OF LAW

The claim for service connection for residuals of a right 
wrist injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background.

The veteran served on active duty from January 1968 to 
February 1970 including duty in the Republic of Vietnam 
during the Vietnam War.  Service medical records show that he 
sustained a left wrist gunshot wound in June 1969.  They show 
no complaints or findings pertaining to the right wrist.

A November 1985 VA bone scan revealed findings of "uptake in 
the right wrist without any associated hyperemia to the area, 
change is most likely due to degenerative arthritis of the 
wrist, however, healing fracture cannot be ruled out."  In a 
February 1986 decision, an Administrative Law Judge noted, 
"The claimant did not allege any problems with his right 
arm, wrist, or hand during the course of his testimony; and 
he admitted that his dominant hand is his right one.  Thus, 
there is no reason to find any loss of effective use of his 
'good' arm, wrist, and hand."

A November 1990 VA bone scan report showed "a focus of 
rather marked increased activity involving the medial portion 
of the right wrist in the region of the navicular bone."  
The examiner further noted, "While this may be secondary to 
severe degenerative change, the possibility of a fracture 
should be considered . . . ."  On February 1991 VA radiology 
consultation, the impression was chronic fracture of the 
right navicular with pseudoarthrosis.  

On VA medical center (VAMC) hospitalization in February-March 
1992, the diagnosis was nonunion of right scaphoid fracture.  
The medical history showed that the veteran "is unable to 
recall significant trauma in the past which may have been 
associated with his original injury."  It was noted that he 
"had had right wrist pain for several years."  The veteran 
underwent surgery on the right wrist on February 25, 1992, 
specifically, an open reduction internal fixation with Russe 
bone graft, right scaphoid nonunion.  

Progress notes of follow-up visits in a VA orthopedic clinic, 
dated from March to June 1992, are of record.  VA Radiology 
Consultation reports, dated in April, May, June, July, and 
September 1992 are of record.  On the April 1992 report, the 
"Requestor" was noted to be "Vichick, Donald A." and, 
under "Clinical History", it was noted, "Right 
wrist . . . scaphoid healing, per Dr. Vichick."  The April 
1992 report showed an internal fixation of a displaced 
scaphoid fracture with a bone graft site identified in the 
distal radius.  

In June 1992, the veteran submitted a statement to the RO 
claiming service connection for residuals of a right wrist 
injury.  He stated that when he was shot in the left wrist 
while servicing in Vietnam he jumped out of a dump truck and 
tripped and caught himself with his right hand.  He stated 
that he heard something pop in his right wrist and that when 
he told doctors about it they said it was a sprain.  He 
further stated that his right wrist had given him trouble 
since then.

An August 1992 VA Joints examination report reflected 
limitation of motion of the thumb and some other joints of 
the right hand.  On a January 1993 VA Bones examination, the 
examiner noted, under Diagnosis, "Old injury, right wrist 
with scaphoid fracture.  Recent surgical repair of previous 
scaphoid fracture, right wrist.  Residual disability is 
moderate."

In a June 1993 rating decision, the RO denied service 
connection for residuals of a right wrist injury.  The 
veteran appealed this decision to the Board.  In his July 
1993 substantive appeal, the veteran stated, "Orthopedic 
Surgeon Dr. Vischick claimed that my right wrist had a break 
in it which was over 20 years old."

In an August 1995 remand, the Board instructed the RO to 
advise the veteran that, in order for his claim for service 
connection for residuals of a right wrist injury to be well 
grounded, he must submit evidence from Dr. Vischick 
supporting the assertion made in the substantive appeal.

In August 1995, the RO wrote the veteran, informing him of 
the evidence needed to make his claim well grounded, 
including the opinion from Dr. Vischick that he had mentioned 
in his substantive appeal.  The RO provided the veteran 
"release of information" forms which would permit the RO to 
obtain private medical evidence.  In September 1995, the RO 
received a statement from the veteran that he "had not had 
any treatment anywhere except the VA hospital in 
Albuquerque."

In January 1996, the RO denied the claim for service 
connection for residuals of a right wrist injury as not well 
grounded.  In March 1996, the RO sent the veteran a 
supplemental statement of the case regarding the right wrist 
claim.

In March 1996, the RO received a letter from the veteran 
stating that he had had "follow-up treatment" or "physical 
therapy" at the Rehobeth-McKinley Christian Hospital in 
Gallup.  

In November 1996, the RO issued a supplemental statement of 
the case, noting that a statement from the VAMC in 
Albuquerque indicated that the veteran's treatment records 
could be obtained from a VA outpatient clinic in Gallup.  
Treatment records for the period October 1993 to December 
1995 were obtained from the outpatient clinic but these 
records did not pertain to the right wrist.

In a letter received in November 1996, the veteran stated, in 
pertinent part, "I say again that the bone was broken some 
20 years or more earlier, which was stated by Dr. Vischick, 
who operated on my wrist."  He also stated that he had not 
been treated for the right wrist at the VA outpatient clinic 
in Gallup, but had received physical therapy at 
Rehobeth-McKinley Christian Hospital.

In September 1997, the Board denied the claim for service 
connection for residuals of a right wrist injury as not well 
grounded. 

In the joint motion granted by Court Order in October 1998, 
it was stated that the case must be remanded pursuant to the 
Court's holding in Robinette because "VA must inform the 
appellant that he should submit the medical records from 
Rehobeth McKinley Christian Hospital reflecting treatment for 
his right wrist disability . . . ."  Joint Motion at 7.  It 
was further stated that the Board was to provide adequate 
reasons and bases for its subsequent decision.  

In the February 1999 remand, the Board instructed the RO to 
inform the veteran to submit evidence from Dr. Vischick and 
from the Rehobeth McKinley Christian Hospital.  In March 
1999, the RO wrote the veteran advising him to submit the 
evidence from Dr. Vischick and from the Rehobeth McKinley 
Christian Hospital and provided him with the appropriate 
release forms to enable the RO to assist him in obtaining 
private records.

Physical therapy progress notes regarding the right wrist 
from Rehobeth McKinley Christian Hospital, dated from July 
1992 to August 1992 are now of record.  In addition, the RO 
documented the file with a computer search for Dr. Vichick in 
a VA employee directory and found no listing for him.  The 
26th Edition of the AMA Directory of Physicians in the United 
States (1999) lists Donald Anthony Vichick, M.D., as an 
orthopedic specialist, hand surgeon, practicing in 
Albuquerque, N. M..

Although letters were received from the veteran's attorney in 
March and May 1999, no medical evidence from Dr. Vichick has 
been submitted other than a highlighted copy of the April 
1992 VA Radiology Consultation showing Donald A. Vichick as 
the "Requestor" of the Consultation.  

II.  Requirements For Service Connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Although evidence of service incurrence of a disease or 
injury is usually shown by reference to a veteran's service 
medical records, section 1154(b) of the statute relaxes the 
evidentiary requirements for adjudication of certain 
combat-related VA disability compensation claims.  Arms v. 
West, 12 Vet. App. 188, 193-94 (1999); 38 U.S.C.A. § 1154(b) 
(West 1991).  There are three sequential determinations that 
must be made when a combat veteran seeks to show service 
incurrence using section 1154(b).  Arms, 12 Vet. App. at 194, 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed.Cir. 
1996).

First, it must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease".  38 U.S.C. § 1154(b).  Second, 
it must be determined whether the 
proffered evidence is "consistent with 
the circumstances, conditions, or 
hardships of such service" (even though 
there is no official record of such 
incurrence or aggravation in service).  
Ibid.  

The Court also held that if the veteran satisfies inquiries 
(1) and (2), then [VA] "shall accept" the veteran's 
evidence as "sufficient proof of service[]connection" 
unless [VA] rebuts service connection by "clear and 
convincing evidence to the contrary".  .Arms, 12 Vet. App. 
at 194.  By en banc decision the Court overruled Arms in that 
regard, holding that the "clear and convincing evidence to 
the contrary" provision does not apply to the nexus element 
of a well grounded claim.  Kessel v. West, 13 Vet.App. 9 
(1999).

III.  Requirements For Establishing
A Well Grounded Claim For Service Connection.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Morton v. West, 12 Vet. App. 477 (July 14, 1999), the Court 
held that VA cannot assist a claimant in developing a claim 
which is not well grounded. 

In order for a claim to be well grounded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Alternatively, 
either or both of the second and third Caluza elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
postservice continuity of symptomatology; and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage, 10 Vet. App. at 495-97; see McManaway v. West, 13 
Vet. App. 60, 65 (1999).

Where the determinative issue in a case involves medical 
causation or etiology or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Concerning the determination of whether a claim for service 
connection for a disability is well grounded 
to be considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant . . . " -- not just a combat veteran -- 
"has sustained the claimant's burden of submitting a well 
grounded claim . . . ."  Arms, 12 Vet. App. at 195 (emphasis 
in original).  Consequently, section 1154(b) provides "a 
combat veteran's lay evidence as to a disease or injury 
alleged to be incurred or aggravated in service more 
favorable treatment at the merits-adjudication stage than 
applies to lay evidence submitted by other VA claimants."  
Id. (emphasis in original).  

IV.  Analysis.

With regard to the first element of a well grounded claim, 
medical evidence shows (and it is not in dispute) that the 
veteran has a right wrist disability, a scaphoid fracture 
that was surgically repaired. 

Concerning the evidence needed to support the second element 
of a well grounded claim for service connection -- i.e., 
medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury -
- the veteran alleges that he injured his right wrist during 
the same incident in service in which he was shot in the left 
wrist.  His lay statement is presumed credible for the 
purpose of establishing a well grounded claim.  Furthermore, 
since he is a "combat" veteran, his statements conclusively 
establish incurrence of an injury in service absent "clear 
and convincing evidence to the contrary".  Here, there is no 
affirmative evidence to the contrary, and the second element 
of a well grounded claim is also met.   

With regard to the third element of a well grounded claim, 
i.e., medical evidence of a nexus between an in-service 
injury or disease and the current disability, the Board notes 
that no medical evidence has been submitted to render 
plausible a nexus between the injury to the right wrist in 
service in 1969 and the fracture of the right wrist confirmed 
on x-ray in 1992.  Although a statement from Dr. Vichick to 
the effect that the fracture confirmed by x-ray in 1992 "was 
over 20 years old" might have satisfied the "nexus" 
element of the claim, the veteran has not submitted such a 
statement from Dr. Vichick despite VA's notification to him, 
pursuant to the August 1995 and February 1999 remand orders 
of the Board, that such evidence must be submitted to render 
his claim well grounded.

In response to the February 1999 remand order, the veteran 
submitted only a highlighted copy of an April 1992 VA 
Radiology Consultation report already of record which showed 
Dr. Vichick as the doctor who requested the consultation.  
This report does not contain a statement that the fracture of 
the right wrist was "over 20 years old" or any other 
statement relevant to the etiology of the fracture.  
Likewise, the July 1992 to August 1992 physical therapy 
progress notes from Rehobeth McKinley Christian Hospital 
obtained pursuant to the October 1998 joint motion of the 
parties do not provide any evidence relevant to the etiology 
of the fracture or any evidence showing a nexus between the 
right wrist fracture and the veteran's active military 
service.  The veteran's own statement as to what a physician 
told him -- specifically, that Dr. Vichick told him in 1992 
that the fracture to the right wrist was "over 20 years 
old" -- does not constitute the medical evidence of nexus 
needed to render the claim well grounded.  Robinette, 8 Vet. 
App. at 77 (holding that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.

The Board notes that whether the right wrist fracture 
confirmed by x-ray in 1992 is related to an injury of the 
wrist in service described by the veteran is not an issue 
that may be satisfied by lay testimony or statements.  The 
issue is one of etiology, and there is no medical evidence 
that the right wrist fracture is the same condition as, or 
related to, the right wrist injury the veteran experienced on 
active duty.  Although the veteran is competent to state that 
he heard a "pop" when he injured the wrist in 1969 and to 
describe the pain that he experienced then and since that 
time, he is not competent to testify that what he experienced 
in service was a fracture of the wrist which is currently 
diagnosed.  Clyburn v. West, 12 Vet. App. 296, 301 (1999); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Lay 
testimony is competent only when it regards the features or 
symptoms of an injury or illness . . . .  Should [it] begin 
to address, for example, medical causation, that portion of 
the testimony addressing the issue of medical causation is 
not competent.").  

Under 38 C.F.R. § 3.303(b), as interpreted by the Court in 
Savage v. Gober, 10 Vet. App. at 495-98, medical evidence is 
required to demonstrate a relationship between a present 
disability and continuity of symptoms demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  The veteran is not competent to state that the 
fracture shown by x-ray in 1992 is the same condition as that 
in service and/or manifested in the intervening period since 
service separation. 

In letters dated in March and May 1999, the veteran argues 
that the "relaxed" evidentiary standard of 1154(b) for 
combat veteran's applies in this case.  He argues that the 
"nexus requirement" or third prong of the Caluza test is 
satisfied under this "relaxed" standard and that therefore 
the claim for service connection is well grounded.  However, 
as noted above, the Court expressly held that the lessened 
evidentiary burden under § 1154(b) does not apply to the 
nexus element.  Kessel v. West, 13 Vet.App. 9 (1999). 

Inasmuch as there is no competent evidence of a nexus between 
the veteran's residuals of a right wrist fracture and any 
right wrist injury in service, the Board finds that the 
veteran's claim for service connection for the right wrist 
fracture as the residual of an injury in service is not well 
grounded. 

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  

Here, the veteran put the Board on notice of evidence that 
could have rendered his claim well grounded when he stated 
that Dr. Vichick told him in 1992 that his right wrist 
fracture was "over 20 years old."  However, the RO verified 
that Dr. Vichick is not a VA employee.  Although the RO 
provided the veteran with the appropriate 
release-of-information forms so that the RO could assist him 
in obtaining private medical evidence, he did not return 
forms authorizing release of pertinent records.  Accordingly, 
the Board concludes that VA has met its duty to inform the 
veteran of evidence needed to complete his application for 
benefits and has otherwise met its obligations under 
38 U.S.C.A. § 5103(a).


ORDER

Service connection for residuals of a right wrist injury is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


